This is an original proceeding by Tom Fritts to review the order of the State. Industrial Commission refusing to make an award in his favor against the respondents Hankins Brothers, Commercial Standard Insurance Company, and State Industrial Commission of Oklahoma.
A motion to dismiss has been filed herein under date of June 5, 1935, in which it is alleged that the petitioner has filed in the district court of Oklahoma county a civil action against the Commercial Standard Insurance Company upon the policy of Workmen's Compensation Insurance issued to the respondent Hankins Brothers, and by said action seeks judgment in the district court of said county for the same injuries for which claimant has petitioned this court, and that thereby he has abandoned this proceeding.
This court called for a response under date of June 18, 1935, and no response has been filed.
It appears, therefore, that the merits of the motion are intended to be confessed. The proceeding is dismissed.
All the Justices concur.